In the Supreme Court of Georgia



                                           Decided: May 23, 2016


      S16Z1234. IN THE MATTER OF WALLACE WASHINGTON.

      PER CURIAM.

      This matter is before the Court on the Application for Certification of

Fitness to Practice Law, pursuant to Part A, Section 10 of the Rules Governing

Admission to Practice Law in Georgia, filed by Wallace Washington.

Washington, who was originally admitted to the practice of law in 1986, was

disbarred in 1998 for his failure to return client funds, which conduct violated

then-applicable disciplinary Standards: 3, 4, 22 (b), 44, 45(b) and (e), 61, 63,

and 65(A) and (D), of Bar Rule 4-102. See In the Matter of Washington, 270
Ga. 60 (504 SE2d 704) (1998). After his disbarment, Washington has worked

as a legal recruiter, a mortgage broker and originator, and, since 2007, as

manager of acquisitions at Crown Castle International.

      On August 27, 2015, Washington filed a statement of rehabilitation, and

on December 28, 2015, filed a “Reinstatement Narrative,” supplementing his

original statement of rehabilitation at the request of the Board to Determine
Fitness of Bar Applicants (“Fitness Board”) following an informal conference;

in his initial and supplemental filings, Washington expressed remorse, took full

responsibility for his conduct, and outlined his efforts at rehabilitation in the

community, his employment, and his family, see In re Cason, 249 Ga. 806 (294

SE2d 520) (1982). In his written filings and in his conference with the Fitness

Board, Washington provided a fuller explanation of the conduct leading to his

disbarment, which showed that he had not acted with a selfish or greedy motive,

but had returned client funds to one not authorized to receive them. With the

supplemental filing, Washington included four letters of support. Additionally,

the Client Security Fund has indicated that Washington has made full restitution

for monies it paid for claims filed against Washington. And while three

additional grievances were pending at the time of the disbarment and were

mooted thereby, the State Bar has indicated that it does not intend to reactivate

those matters.

      The Fitness Board, having met with Washington and having considered

his original and supplemental filings, concluded that Washington had, by clear

and convincing evidence, carried his burden under Cason of demonstrating, over

the course of the past 17 years, rehabilitation from his prior conduct. Upon

                                       2
consideration of the entire record, we likewise conclude that Washington has

shown that he is entitled to be certified as fit to practice law in Georgia. Further,

it appears that Washington has met all the procedural requirements of Part A,

Section 10 for approval of his application for certification of fitness.

Accordingly, this Court hereby grants Washington’s application for certification

of fitness and orders that, upon satisfaction of all the requirements of Part B of

the Rules, including taking and passing the Georgia Bar Examination,

Washington may be reinstated as an attorney licensed to practice law in the State

of Georgia.

      Certification of fitness for readmission granted. All the Justices concur.




                                         3